Rothrock, O. J.
— We have examined what purports to be an abstract of the record in the case. It is entitled “ Abstract of the Record,” on the title page. But it is not stated that it is an abstract of all the evidence in the case. It is true there is printed at the *617close thereof what purport to be certificates of the short hand reporter and trial judge to the transcript of the notes of evidence, and references therein to depositions and record evidence. But it is not anywhere in the paper claimed that it is an abstract of any of the evidence, nor all of the evidence. It does not, therefore, appear that the evidence is of record. All of the questions presented by counsel in argument of forty-eight pages relate to the sufficiency of the evidence, or to rulings made on the admissibility of evidence. In this state of the record the decree of the district court will be - Affirmed.